Citation Nr: 0800632	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
gunshot wound to the left shoulder girdle with muscle damage, 
for accrued benefit purposes.

2. Entitlement to a compensable rating for bilateral hearing 
loss, for accrued benefit purposes.

3. Entitlement to a compensable rating for hemorrhoids, for 
accrued benefit purposes.

4. Entitlement to a compensable rating for malaria, for 
accrued benefit purposes.

5. Entitlement to service connection for a double hernia, for 
accrued benefit purposes.

6. Entitlement to service connection for Alzheimer's disease, 
for accrued benefit purposes.

7. Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) or being 
housebound, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1957; service records also refer to over 4 years 
prior service.  The veteran died in June 2002.  The appellant 
is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2003, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.   

The Board notes that the September 2003 rating decision also 
denied a claim for service connection for the cause of the 
veteran's death.  The appellant indicated in her April 2004 
substantive appeal (VA Form 9) that she was only appealing 
the issue of accrued benefits.    

Moreover, the Board also notes that the appellant was 
scheduled to testify at a Board hearing in November 2007.  
However, she submitted a November 2007 correspondence in 
which she indicated that she would not be able to attend the 
hearing.  She stated that she wanted the claim to be 
forwarded to the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected a gunshot wound to the 
left shoulder girdle with muscle damage was not manifested by 
a severe disability.  

2.  The veteran's hearing acuity was Level II in the right 
ear and Level II in the left ear.   

3.  The veteran's service-connected hemorrhoids were not 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.   

4.  The veteran's service-connected malaria was not 
manifested by the presence of malarial parasites in blood 
smears. 

5.  Inguinal hernias were surgically corrected during the 
veteran's active duty service and did not result in residual 
disability.  A hiatal hernia was not manifested during the 
veteran's active duty service or for many years after 
service, nor was it otherwise related to service.  

6.  Alzheimer's disease was not manifested during the 
veteran's active duty service or for many years after 
service, nor was it otherwise related to service.  

7.  The medical evidence does not show that the veteran's 
service-connected disabilities were so disabling as to render 
him unable to care for his daily personal needs or protect 
himself from the hazards and dangers of daily living without 
care or assistance on a regular basis, nor did they confine 
the veteran to his immediate premises. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
gunshot wound to the left shoulder girdle with muscle damage, 
for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5121(a) (West 2002); 38 C.F.R §3.1000 
and 38 C.F.R. Part 4, including § 4.7 and Codes 5303-5305 
(2007).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected hearing loss, 
for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5121(a) (West 2002); 38 C.F.R §3.1000 
and 38 C.F.R. Part 4, including § 4.7 and Code 6100 (2007).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected hemorrhoids, 
for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5121(a) (West 2002); 38 C.F.R §3.1000 
and 38 C.F.R. Part 4, including § 4.7 and Code 7336 (2007).

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected malaria, for 
accrued benefits purposes, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121(a) (West 2002); 38 C.F.R §3.1000 and 
38 C.F.R. Part 4, including § 4.7 and Code 6304 (2007).

5.  A hiatal hernia was not incurred in or aggravated by the 
veteran's active duty service; and there was no current 
diagnosis of an inguinal hernia at the time of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.1000 (2007).

6.  Alzheimer's disease was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5121(a) (West 2002); 38 C.F.R. §§ 3.303, 3.1000 
(2007).

7.  The criteria for SMC based upon the veteran's need for 
the regular A&A of another person or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5121(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.352(a), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the veteran pre-adjudication notice by a 
letter dated in March 2002.  Upon the death of the veteran, 
the RO reissued notice to the appellant in December 2002.                                                                      

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, applicable disability rating criteria were 
provided in a March 2004 statement of the case.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Accrued benefits

At the time of his death, the veteran had claims pending for 
increased evaluation of his service-connected gunshot wound 
to the left shoulder girdle with muscle damage; bilateral 
hearing loss; malaria; and hemorrhoids.  He also had claims 
pending for service connection for double hernia and 
Alzheimer's disease.  Finally, he had a claim pending for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.

The veteran's claims terminated with his death.  See Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  However, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claims 
for VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121.  Thus, while the claims for 
accrued benefits are separate from the claims filed by the 
veteran prior to his death, the accrued benefits claims are 
derivative of the veteran's claims and the appellant takes 
the veteran's claims as it stood on the date of his death.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  The veteran 
died in June 2002, and an informal claim for accrued benefits 
was received in January 2003.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  Here, the appellant is 
advancing essentially the same claims, for accrued benefits 
purposes, which the veteran had pending at the time of his 
death.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

Increased Ratings

The present appeal involves the appellant's claim that the 
severity of the veteran's service-connected disabilities 
warranted higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Left shoulder
The veteran's service-connected gunshot wound to the left 
shoulder girdle with muscle damage had been rated by the RO 
under the provisions of Diagnostic Codes 5303-5305.  Under 
these regulatory provisions, a rating in excess of 30 percent 
is only warranted for a severe disability of the dominant 
extremity (Muscle groups III, IV, and V).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that it is unclear whether the veteran was 
left handed (thereby making his left shoulder the dominant 
extremity).  However, in giving the veteran the benefit of 
the doubt, the Board will assume that it was his dominant 
extremity.  

The veteran died before he could be scheduled for a VA 
examination.  As such, the Board can only attempt to 
determine the severity of his disability through the use of 
outpatient treatment reports.  However, the Board finds that 
the veteran did not seek treatment for a left shoulder 
disability; and the contemporaneous medical records fail to 
reflect evidence of a severe left shoulder disability.  The 
Board notes a January 2002 treatment report that shows a 
history of joint pain.  It also notes an April 2002 hospice 
report that reflects that the veteran was having difficulty 
with arm mobility and swelling in the left upper extremity.  

These medical records are insufficient to show that the 
veteran's disability met the criteria for a rating in excess 
of 30 percent.    

Hearing loss
The veteran's service-connected hearing loss had been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

Once again, the veteran passed away before he was unable to 
undergo a more recent VA examination.  The most recent VA 
examination on file is dated June 1996.  Pure thresholds 
levels at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
and speech recognition scores were measured as follows: 
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
June 1996		15  40  60  70   46     88		10  40  70  
90   53    88

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's June 1996 audiological examination; the 
results yield a numerical designation of II for the right ear 
and a numerical designation of II for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

Accordingly, the Board can only conclude that the veteran's 
bilateral hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100.    

Hemorrhoids
The veteran's service-connected hemorrhoids had been rated by 
the RO under the provisions of Diagnostic Code 7336.  Under 
this regulatory provision, a noncompensable rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  

The Board notes that a November 2001 outpatient treatment 
report shows that a rectal examination showed normal 
sphincter tone and flat prostate.  There was no mention of 
any hemorrhoids.  Furthermore, a January 2002 outpatient 
treatment report specifically stated that there were "no 
external hemorrhoids."  The Board finds that a compensable 
rating was not warranted at the time of the veteran's death. 

Malaria
The veteran's service-connected malaria had been rated by the 
RO under the provisions of Diagnostic Code 6304.  Under this 
regulatory provision, a 100 percent disability rating is 
warranted for malaria as an active disease.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.
 
The relevant medical records fail to show the presence of 
malarial parasites in blood smears.  Furthermore, it does not 
appear that the veteran was being actively treated for 
malaria at the time of his death.  Consequently, a 
compensable rating is not warranted.  
  
Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Double hernia
The Board notes that the service medical records reflect 
treatment for left and right inguinal hernias (for which he 
underwent surgery) in 1952.  However, the Board notes that 
post service medical records fail to reflect any chronic 
disability attributed to inguinal hernias.  

Post service medical records reflect that the veteran was 
diagnosed with gastroesophageal reflux disease (GERD) in 
December 2001.  A March 2002 treatment report reflects a 
diagnosis of a hiatal hernia.  This diagnosis is dated 45 
years after the veteran's discharge from service.  Moreover, 
the service medical records show no findings attributed to a 
hiatal hernia.  Finally, there is no competent medical 
opinion linking the veteran's hiatal hernia to service.  The 
Board finds that the inguinal hernias sustained during 
service did not constitute a chronic disability for which the 
veteran suffered at his death; and his hiatal hernia is not 
related to service.  As such, the preponderance of the 
evidence weighs against a finding of service connection.         

Alzheimer's disease
Upon review of the evidence of record at the time of the 
veteran's death, the service medical records (including 
examinations in November 1955, November 1956, and a 
separation examination in September 1957) contain no findings 
attributed to Alzheimer's disease.  The veteran completed a 
Report of Medical History in September 1957 in which he 
specifically denied experiencing any loss of memory or 
amnesia.  

Post service medical records reflect that the veteran sought 
treatment for memory difficulties in July 1995.  He reported 
that he had been having problems for the past year.  He 
reported a history of Alzheimer's disease in his mother and 
maternal grandfather.  The examiner's impression was that the 
veteran's mental status and neurological findings were 
normal.  An August 2001 treatment report also reflects that 
the veteran began experiencing dementia approximately six 
years ago.  A January 2002 treatment report reflects a 
diagnosis of dementia, "presumably Alzheimer's disease."  
There is no competent medical opinion that attributes the 
Alzheimer's disease to service.  Moreover, the evidence 
reflects that the onset of the disability was 1995 
(approximately 38 years after service).  During his lifetime, 
the veteran submitted no probative evidence of Alzheimer's 
disease in service. Moreover, there is no indication of a 
nexus between his diagnosed dementia and his period of active 
duty service.  The Board finds that the preponderance of the 
evidence is against the claim of service connection for 
Alzheimer's disease, for purposes of accrued benefits.

Special Monthly Compensation (SMC)

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. 
§ 3.350(b) (2007).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2007).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2007).

At the time of the veteran's death, he was service connected 
for a gunshot wound to the left shoulder girdle with muscle 
damage (30 percent rating); bilateral hearing loss 
(noncompensable); hemorrhoids (noncompensable); and malaria 
(noncompensable).  There is no evidence that the veteran was 
so helpless as to be in need of regular aid and attendance, 
as a result of his service-connected disabilities.   

The medical records reflect that the veteran was admitted to 
the hospital in April 2002 with diagnoses of (1) obstructive 
uropahy secondary to prostatic hypertrophy; (2) bilateral 
hydronephrosis secondary to (1); (3) Acute renal failure 
secondary to (1); (4) severe dehydration; (5) urosepsis; and 
(6) dementia.  It was also noted, in an April 2004 Hospice 
record that the veteran was bedbound as a result of dementia 
(which is not a service-connected disability).  

The preponderance of the evidence is against the finding that 
his service-connected disabilities caused the veteran to be 
so helpless as to be in need of regular aid and assistance.  




ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


